United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 October 1, 2004
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 04-30402
                           Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

ALFONZO MASON,

                                        Defendant-Appellant.

                        ______________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:00-CR-30019-1
                      ______________________

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Alfonzo Mason, federal prisoner # 10614-035, was indicted

for possession with intent to distribute cocaine base,

distribution of cocaine base, and conspiracy.      After his initial

conviction was vacated and remanded, and the case dismissed

without prejudice on a Speedy Trial Act violation, Mason plead

guilty after being re-indicted and was sentenced on March 24,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  -1-
2003, to 151 month’s imprisonment.    He then proceeded to file a

habeas corpus application under 28 U.S.C. § 2255 which was denied

by the district court on March 19, 2004.1    On March 29, 2004,

Mason filed a motion to dismiss the indictment which was denied

by the district court.   The present appeal ensued.

     In his motion, Mason challenged the indictment that was

returned by the grand jury in the initial proceeding that was

dismissed on a Speedy Trial Act violation.     Because that criminal

proceeding was no longer pending at the time Mason’s motion was

filed, his motion was unauthorized and without a jurisdictional

basis.2   In effect, Mason “appealed from the denial of a

meaningless, unauthorized motion.”3

     Even if Mason’s motion had challenged the indictment in his

second conviction, we would lack jurisdiction over this appeal.

Mason failed to appeal his second conviction, opting instead to

file a habeas application.   Mason’s motion filed after the denial

of his habeas application would properly be treated as a

successive habeas application under 28 U.S.C. § 2255, requiring

certification by this court prior to filing.4    Mason obtained no

     1
      This court subsequently denied        Mason’s   certificate   of
appealability on August 17, 2004.
     2
      See United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
     3
      Id.
     4
      See United States v. Rich, 141 F.3d 550, 553 (5th Cir.
1998)(treating a motion filed subsequent to a habeas proceeding as
a successive habeas petition under § 2255).

                                -2-
such certification; therefore the district court would have been

required to dismiss Mason’s motion for lack of jurisdiction.5

     Accordingly, the district court’s judgment is AFFIRMED.

Mason’s motion for the appointment of appellate counsel is DENIED

as moot.




     5
      See 28 U.S.C. § 2244(b)(3)(A).

                               -3-